DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Furihata et al (US Pub. 2016/0078599).
                Regarding Claim 1, Furihata et al teaches a driving method for a pixel array comprising a plurality of actual pixel units (Figs. 5-6; Paragraph 0060-0074, 0088), the driving method comprising:
amplifying (scaler circuit 15 in Figs.1-2; Paragraph 0048-0056) an input image to obtain an intermediate image, wherein the input image comprises a plurality of initial theoretical pixel units, the intermediate image comprises a plurality of intermediate theoretical pixel units, and a number of the intermediate 
 calculating display parameters (Paragraph 0062) of each actual pixel unit based on display parameters of the intermediate theoretical pixel units of the intermediate image (Paragraph 0013-0016, 0040-0043, 0055, 0061, 0072-0093, 0107); and 
generating actual image signals based on the calculated display parameters of each actual pixel unit and inputting the actual image signals to the actual pixel units of the pixel array, respectively. (See Figs.1-8, 12, Paragraph 0048-0083, 0095).
            Furihata et al teaches the liquid crystal display device 1 is configured to display an image on the liquid crystal display panel 2  in response to input image data DIN received from a host 4 (Fig.1; Paragraph 0048-0051); The scaler circuit 15 (amplifier) performs image enlargement processing on the input image to generate a-times enlarged image data (intermediate image), the image data of the input image includes the grayscale level of red sub-pixel, green sub-pixel and blue sub-pixel (see paragraph 0048-0049); a-times enlargement image data includes red sub-pixel value, green sub-pixel value and blue sub-pixel value (see paragraph [0083]); the edge enhancement circuits (actual luminance calculator) performs edge enhancement processing on the a-times enlarged image data Dbmu received from the scaler circuit 15 to generate the output image data Dour to be fed to the source line driver circuit M. The output image data Dour are used to drive the source lines of the liquid crystal display panel 2 (see paragraph [0095]) (which equivalent to calculate display parameters of each actual pixel unit based on display parameters of the intermediate theoretical pixel units of the intermediate image, generate actual image signals based on the calculated display parameters of each actual pixel unit, and input the actual image signals to the actual pixel units of the pixel array respectively). (Figs.1-8, 12, Paragraph 0048-0083, 0095).



                Regarding Claim 9, Furihata et al teaches the driving method wherein an arrangement of the actual pixel units of the pixel array is the same as that of the intermediate theoretical pixel units of the intermediate image. (Figs.5, 7, Paragraph 0053-0075, 088-0090).

                Regarding Claim 10, Furihata et al teaches the driving method wherein the actual pixel units each comprise a plurality of actual sub-pixels, and a number of the actual sub-pixels is the same as that of the intermediate theoretical sub-pixels in the intermediate image, and in the pixel array, an arrangement of the actual sub-pixels in one of an odd-numbered row (Paragraph 0066) of actual pixel units and an even-numbered row (Paragraph 0066)  of actual pixel units is the same as that of the intermediate theoretical sub-pixels in a corresponding row of intermediate theoretical pixel units in the intermediate image, and the arrangement of the actual sub-pixels in one of the odd-numbered row of actual pixel units and the even-numbered row of actual pixel units is offset from the arrangement of the other one of the odd-numbered row of actual pixel units and the even-numbered row of actual pixel units by a predetermined distance along a row direction, and the actual pixel units in the odd-numbered rows are aligned with each other, and the actual pixel units in the even-numbered rows are aligned with each other. (Figs.5-7, Paragraph 0060-0075, 0084-0094).


                Regarding Claims 11, 19, Furihata et al teaches the driving method wherein the predetermined distance is a half of a width of each actual sub-pixel along the row direction. (Paragraph 0060-0070).


                Regarding Claim 15, Furihata et al teaches the driving method wherein amplifying the input image comprises longitudinally amplifying the input image by a factor of two and horizontally amplifying the input image by a factor of two. (Paragraph 0013-0016, 0040-0056, 0076).

                Regarding Claim 16, Furihata et al teaches a driving circuit for driving a display panel (Figs.1-2), the display panel comprising a pixel array, the pixel array comprising a plurality of actual pixel units, each actual pixel unit comprising a plurality of actual sub-pixels of different colors (Figs. 5-6; Paragraph 0048-0049, 0060-0074, 0088), the driving circuit comprising: an amplifier (scaler circuit 15 in Figs.1-2; Paragraph 0048-0056) configured to amplify an input image to obtain an intermediate image, wherein the input image comprises a plurality of initial theoretical pixel units, the intermediate image comprises a plurality of intermediate theoretical pixel units, and a number of the intermediate theoretical pixel units of the intermediate image matches a number of the actual pixel units in the pixel array (Figs.1-3; Paragraph 0048-0059); 
an actual luminance calculator configured to calculate display parameters of each actual sub-pixel based on display parameters of the intermediate theoretical pixel units of the intermediate image (Paragraph 0013-0016, 0040-0043, 0055, 0061, 0072-0093, 0107); and 
a display driver connected with an input terminal of the pixel array and configured to generate actual image signals based on the display parameters of each actual sub-pixel calculated by the actual luminance calculator and input the actual image signals to the actual sub-pixels of the pixel array, respectively. (See Figs.1-8, 12, Paragraph 0048-0083, 0095).




                Regarding Claim 18, Furihata et al teaches the display device wherein the actual pixel units each comprise a plurality of actual sub-pixels, and a number of the actual sub-pixels is the same as that of the intermediate theoretical sub-pixels in the intermediate image, and in the pixel array, an arrangement of the actual sub-pixels in one of an odd-numbered row (Paragraph 0066) of actual pixel units and an even-numbered row (Paragraph 0066) of actual pixel units is the same as that of the intermediate theoretical sub-pixels in a corresponding row of the intermediate theoretical pixel units in the intermediate image, and the arrangement of the actual sub-pixels in one of the odd-numbered row of actual pixel units and the even-numbered row of actual pixel units is offset from the arrangement of the other one of the odd-numbered row of actual pixel units and the even-numbered row of actual pixel units by a predetermined distance along a row direction, and the actual pixel units in the odd-numbered rows are aligned with each other, and the actual pixel units in the even-numbered rows are aligned with each other. (Figs.5-7, Paragraph 0060-0075, 0084-0094).


                Regarding Claim 20, Furihata et al teaches the display device wherein in the pixel array, each of the actual pixel units comprises a red actual sub-pixel, a green actual sub-pixel, and a blue actual sub-pixel; the arrangement of the actual sub-pixels in the odd-numbered row  (Paragraph 0066) of actual pixel units is the same as that of the intermediate theoretical sub-pixels in the corresponding row of .


Allowable Subject Matter
Claims 3-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622